DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This action is responsive to an amendment filed on 12/23/2020. Claims 1-14, 16-20 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 12/23/2020 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
1. A control device, comprising: circuitry configured to: acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; acquire second information of a direction of each user of the plurality of users in real space, wherein the second information is acquired through a head-mounted display associated with a respective user of the plurality of users; determine at least two avatars of a plurality of avatars



Claim 1 of application 16/800,266 is broader in scope of the claim compared to claim 1 of U.S. Patent 10,674,220. Both teach similar scopes of the invention which the 


Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
2. The control device according to claim 1, wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, a second avatar of the plurality of avatars corresponds to a second user of the plurality of users, the circuitry is further configured to change a display position of the second avatar with respect to a display position of the first avatar based on an actual distance between the first user and the second 



Claim 2 of application 16/800,266 is broader in scope of the claim compared to claim 9 of patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by patent 10,674,220 since application 16/800,266 and the patent 10,674,220 are claiming common subject matter.  


Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
3. The control device according to claim 2, wherein the circuitry is further configured to change display positions of the plurality of avatars with respect to the first avatar in the virtual space in order of increasing actual distance of respective 



Claim 3 of application 16/800,266 is broader in scope of the claim compared to claim 10 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
4. The control device according to claim 1, wherein the circuitry is further configured to determine a plurality of display positions of the plurality of avatars in the virtual space based on third information associated with communication services.
2. The control device according to claim 1, wherein the circuitry is further configured to determine the plurality of display positions based on third information associated with communication services.


Claim 4 of application 16/800,266 is broader in scope of the claim compared to claim 2 of application 16/507,427. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220are claiming common subject matter.  


Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
5. The control device according to claim 4, wherein the communication services comprise social networking services (SNS) and social networking sites.
3.  The control device according to claim 2, wherein the communication services comprise social networking services (SNS).


Claim 5 of application 16/800,266 is broader in scope of the claim compared to claim 3 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by 


Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
6. The control device according to claim 5, wherein the circuitry is further configured to: estimate a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of the SNS; and determine a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user in the virtual space, wherein the determination of the display position is based on the estimated level of 



Claim 6 of application 16/800,266 is broader in scope of the claim compared to claim 4 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
7. The control device according to claim 6, wherein the display position of the first avatar is closer to the second avatar among the plurality of avatars based on the estimated level of intimacy that indicates that the first user has a deep 



Claim 7 of application 16/800,266 is broader in scope of the claim compared to claim 5 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
8. The control device according to claim 1, wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, the circuitry is further configured to display a first set of avatars, of the plurality of avatars closer to the first avatar, based on a determination that a 



Claim 8 of application 16/800,266 is broader in scope of the claim compared to claim 6 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
9. The control device according to claim 8, wherein the circuitry is further configured to display a second set of avatars of the plurality of avatars, away 



Claim 9 of application 16/800,266 is broader in scope of the claim compared to claim 7 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220

8. The control device according to claim 1, wherein the circuitry is further configured to acquire, from an external device, position information associated with the plurality of users.



Claim 10 of application 16/800,266 is broader in scope of the claim compared to claim 8 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  



Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
.
SN 16/800,266
Patent 10,674,220

11. The control device according to claim 1, wherein the circuitry is further configured to: acquire privacy settings from an external device, wherein the external device registers the privacy settings in units of groups based on a user input; and control display of the plurality of avatars based on the privacy settings.


Claim 11 of application 16/800,266 is broader in scope of the claim compared to claim 11 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.

Patent 10,674,220
12. The control device according to claim 1, wherein the circuitry is further configured to determine the plurality of positions of the plurality of avatars based on details of the output content received from a content server.
12. The control device according to claim 1, wherein the circuitry is further configured to: receive the output content from a content server; and determine the plurality of display positions of the plurality of avatars based on the output content.


Claim 12 of application 16/800,266 is broader in scope of the claim compared to claim 12 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220




Claim 13 of application 16/800,266 is broader in scope of the claim compared to claim 13 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  



Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
14. The control device according to claim 1, wherein the circuitry is further configured to display the plurality of avatars corresponding to the plurality of users based on a change in a situation in the output content.
14. The control device according to claim 1, wherein the circuitry is further configured to display the plurality of avatars corresponding to the plurality of users based on a change in a situation in the output content.


Claim 14 of application 16/800,266 is broader in scope of the claim compared to claim 14 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
15. The control device according to claim 1, wherein the circuitry is further configured to display the plurality of avatars, of the plurality of users, in the virtual space based on a change in a posture of each user of the plurality of users.
15. The control device according to claim 1, wherein the circuitry is further configured to display the plurality of avatars based on detected changes in postures of the plurality of users.






Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
16. A control method, comprising: in a control device:Page 7 of 20Application No. 16/800,266 Reply to Office Action of March 24, 2020 acquiring first information of presence of a plurality of users that utilizes same content as output content in virtual space; acquiring second information of a direction of each user of the plurality of users in real space, wherein the second information is acquired through a head-mounted display 



Claim 16 of application 16/800,266 is broader in scope of the claim compared to claim 16 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
17. The control method according to claim 16, further comprising; receiving the output content from a content server; and determining a plurality of display positions of the plurality of avatars in the virtual 



Claim 17 of application 16/800,266 is broader in scope of the claim compared to claim 17 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Application No. 16,507,427. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in application 16,507,427.
SN 16/800,266
SN 16,507,427
18. The control method according to claim 16, wherein the output content is a game, a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, the first user is associated with the control device, the 



Claim 18 of application 16/800,266 is broader in scope of the claim compared to claim 18 of Patent 10,674,220. Both teach similar scopes of the invention which the 


Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
19. The control method according to claim 16, further comprising estimating a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of a social networking service (SNS); and determining a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user



Claim 19 of application 16/800,266 is broader in scope of the claim compared to claim 19 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  


Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent 10,674,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in Patent 10,674,220.
SN 16/800,266
Patent 10,674,220
20. A non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a processor of a control device, cause the processor to execute operations, the operations comprising: 



Claim 20 of application 16/800,266 is broader in scope of the claim compared to claim 20 of Patent 10,674,220. Both teach similar scopes of the invention which the application (16/800,266) is broader than Patent 10,674,220.  The subject matter claimed in the instant application is fully disclosed in application 16/800,266 and is covered by Patent 10,674,220 since application 16/800,266 and the Patent 10,674,220 are claiming common subject matter.  






Allowable Subject Matter
4.	Claims 9, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241).
Regarding claim 1, Bar-Zeev teaches a control device, comprising: circuitry configured to: acquire second information of a direction of each user of the plurality of users in real space, wherein the second information is acquired through a head-mounted display associated with a respective user of the plurality of users (see ¶ 0045, 0054, 0122, 0125, 0144, The system is able to determine the orientation and location of the user’s head, by tracking the HMD. The orientation provides the direction in which the HMD will be tracked.);
 determine a direction of each of the at least two avatars in the virtual space based on the second information (see fig. 13A, ¶ 0045, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The positions are controlled by plurality of users which are tracked from users in different locations. Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar.); and control the direction of at least one avatar of the at least two avatars in the virtual space, wherein the direction of the at least one avatar is controlled such that the at least one avatar appears to view the output content in the virtual space (see fig. 13A, ¶ 0045, 0002, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The movements are tracked by the system for different users at different locations for avatars presented in virtual space. Thus the avatars that are presented can be viewing output content in virtual space.); and 
control a movement of the at least one avatar, in the virtual space, based on a movement of at least one user of the plurality of users in the real space, wherein the movement of the at least one avatar, in the virtual space, is controlled to reflect the movement of the at least one user of the plurality of users in the real space, and the at least one user corresponds to the at least one avatar (see ¶ 0045, 0054. The system is able to track the user movements, thus translating the user movements to be correlated with the movements of an avatar in the virtual space.). 
  Bar-Zeev discloses audience members being associated with avatars in virtual space (see fig. 13A, ¶ 0144-0146). Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar. However Bar-Zeev is vague on first information being presence information.
Bar-Zeev does not disclose acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; determine at least two avatars of a plurality of avatars in the virtual space based on the first information, wherein the plurality of avatars corresponds to the plurality of users; control a display position of the at least one avatar in the virtual space based on a change in a posture of the at least one user.
 (see fig. 5, 7, ¶  0146-0153. The system is able to detect the presence of each user in the virtual world as an avatar. The avatars in the virtual world are able to share the same content in the virtual world among plurality of user avatars.). 
The combination of Mages and Bar-Zeev would teach the feature of first information as presence information. This would provide the system with data as to when a user is present in a virtual environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate presence information data upon a user presence in the virtual world sharing the same content. The modification would permit the system to detect virtual users in the virtual space sharing the same content. 
Bar-Zeev discloses where a user is recognized by the system  to track user movement to be captured to animate an avatar on the display (see ¶ 0054). Bar-Zeev is vague on posture of the user.
Mages and Bar-Zeev are vague on control a display position of the at least one avatar in the virtual space based on a change in a posture of the at least one user.
Lane teaches control a display position of the at least one avatar in the virtual space based on a change in a posture of the at least one user (see fig. 1, 5, ¶ 0091. The user body state is tracked which correlates to the avatar movements on the display. The positions and posture are represented by the user body state.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate posture of a user to be represented by an avatar in virtual space. The modification would permit the system to detect the user movement and posture and replicate that to the avatar in virtual space. 



Regarding claim 16, Bar-Zeev teaches a control method, comprising: in a control device: acquiring second information of a direction of each user of the plurality of users in real space, wherein the second information is acquired through a head-mounted display associated with a respective user of the plurality of users (see ¶ 0045, 0054, 0122, 0125, 0144, The system is able to determine the orientation and location of the user’s head, by tracking the HMD. The orientation provides the direction in which the HMD will be tracked.);
 determine a direction of each of the at least two avatars in the virtual space based on the second information (see fig. 13A, ¶ 0045, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The positions are controlled by plurality of users which are tracked from users in different locations. Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar.); and controlling the direction of at least one avatar of the at least two avatars in the virtual space, wherein the direction of the at least one avatar is controlled such that the at least one avatar appears to view the output content in the virtual space (see fig. 13A, ¶ 0045, 0002, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The movements are tracked by the system for different users at different locations for avatars presented in virtual space. Thus the avatars that are presented can be viewing output content in virtual space.); and 
controlling a movement of the at least one avatar, in the virtual space, based on a movement of at least one user of the plurality of users in the real space, wherein the movement of the at least one avatar, in the virtual space, is controlled to reflect the movement of the at least one user of the plurality of users in the real space, and the at least one user corresponds to the at least one avatar (see ¶ 0045, 0054. The system is able to track the user movements, thus translating the user movements to be correlated with the movements of an avatar in the virtual space.). 
  Bar-Zeev discloses audience members being associated with avatars in virtual space (see fig. 13A, ¶ 0144-0146). Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar. However Bar-Zeev is vague on first information being presence information.
Bar-Zeev does not disclose acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; determine at least two avatars of a plurality of avatars in the virtual space based on the first information, 
Mages teaches acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; determine at least two avatars of a plurality of avatars in the virtual space based on the first information, wherein the plurality of avatars corresponds to the plurality of users (see fig. 5, 7, ¶  0146-0153. The system is able to detect the presence of each user in the virtual world as an avatar. The avatars in the virtual world are able to share the same content in the virtual world among plurality of user avatars.). 
The combination of Mages and Bar-Zeev would teach the feature of first information as presence information. This would provide the system with data as to when a user is present in a virtual environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate presence information data upon a user presence in the virtual world sharing the same content. The modification would permit the system to detect virtual users in the virtual space sharing the same content. 
Bar-Zeev discloses where a user is recognized by the system  to track user movement to be captured to animate an avatar on the display (see ¶ 0054). Bar-Zeev is vague on posture of the user.
Mages and Bar-Zeev are vague on controlling a display position of the at least one avatar in the virtual space, based on a change in a posture of the at least one user.
 (see fig. 1, 5, ¶ 0091. The user body state is tracked which correlates to the avatar movements on the display. The positions and posture are represented by the user body state.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate posture of a user to be represented by an avatar in virtual space. The modification would permit the system to detect the user movement and posture and replicate that to the avatar in virtual space. 


Regarding claim 20, Bar-Zeev teaches a non-transitory computer-readable medium having stored thereon, computer- executable instructions, which when executed by a processor of a control device, cause the processor to execute operations, the operations comprising:
acquiring second information of a direction of each user of the plurality of users in real space, wherein the second information is acquired through a head-mounted display associated with a respective user of the plurality of users (see ¶ 0045, 0054, 0122, 0125, 0144, The system is able to determine the orientation and location of the user’s head, by tracking the HMD. The orientation provides the direction in which the HMD will be tracked.);
 determine a direction of each of the at least two avatars in the virtual space based on the second information (see fig. 13A, ¶ 0045, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The positions are controlled by plurality of users which are tracked from users in different locations. Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar.); and controlling the direction of at least one avatar of the at least two avatars in the virtual space, wherein the direction of the at least one avatar is controlled such that the at least one avatar appears to view the output content in the virtual space (see fig. 13A, ¶ 0045, 0002, 0054, 0093, 0144-0146. The system is able to determine the avatars displayed in virtual space. The movements are tracked by the system for different users at different locations for avatars presented in virtual space. Thus the avatars that are presented can be viewing output content in virtual space.); and 
controlling a movement of the at least one avatar, in the virtual space, based on a movement of at least one user of the plurality of users in the real space, wherein the movement of the at least one avatar, in the virtual space, is controlled to reflect the movement of the at least one user of the plurality of users in the real space, and the at least one user corresponds to the at least one avatar (see ¶ 0045, 0054. The system is able to track the user movements, thus translating the user movements to be correlated with the movements of an avatar in the virtual space.). 
  Bar-Zeev discloses audience members being associated with avatars in virtual space (see fig. 13A, ¶ 0144-0146). Bar-Zeev teaches wherein a user wearing a HMD is able to animate an avatar or character on-screen. Therefore the user must being wearing the HMD in order for the user to animate the avatar. However Bar-Zeev is 
Bar-Zeev does not disclose acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; determine at least two avatars of a plurality of avatars in the virtual space based on the first information, wherein the plurality of avatars corresponds to the plurality of users.
Mages teaches acquire first information of presence of a plurality of users that utilizes same content as output content in virtual space; determine at least two avatars of a plurality of avatars in the virtual space based on the first information, wherein the plurality of avatars corresponds to the plurality of users (see fig. 5, 7, ¶  0146-0153. The system is able to detect the presence of each user in the virtual world as an avatar. The avatars in the virtual world are able to share the same content in the virtual world among plurality of user avatars.). 
The combination of Mages and Bar-Zeev would teach the feature of first information as presence information. This would provide the system with data as to when a user is present in a virtual environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate presence information data upon a user presence in the virtual world sharing the same content. The modification would permit the system to detect virtual users in the virtual space sharing the same content. 

Mages and Bar-Zeev are vague on controlling a display position of the at least one avatar in the virtual space, based on a change in a posture of the at least one user.
Lane teaches controlling a display position of the at least one avatar in the virtual space, based on a change in a posture of the at least one user (see fig. 1, 5, ¶ 0091. The user body state is tracked which correlates to the avatar movements on the display. The positions and posture are represented by the user body state.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev to incorporate posture of a user to be represented by an avatar in virtual space. The modification would permit the system to detect the user movement and posture and replicate that to the avatar in virtual space. 


7.	Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241) in further view of Regala (US 2016/0358283).
Regarding claim 2, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, 60SP352921 USO1 a second avatar of the plurality of avatars corresponds to a second user of the plurality of users, the circuitry is further configured to change a display position of the second avatar with respect to a display position of 
Regala teaches wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, 60SP352921 USO1 a second avatar of the plurality of avatars corresponds to a second user of the plurality of users, the circuitry is further configured to change a display position of the second avatar with respect to a display position of the first avatar based on an actual distance between the first user and the second user, and the first user is associated with the control device (see fig. 1-2, ¶ 0034, 0066-0068. The map provides user actual positions with avatars in the virtual world. Thus the distance are updated and changed upon the user moving to a different location and position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate having avatars positioned based on actual distance or locations of the user. The modification would place avatars on a virtual map and provide locations and location updates of the each user movements.   



Regarding claim 3, Bar-Zeev, Mages and Lane do not teach the control device according to claim 2, wherein the circuitry is further configured to change display positions of the plurality of avatars with respect to the first avatar in the virtual space in order of increasing actual distance of respective users of the plurality of users from the first user.
 (see fig. 1-2, ¶ 0034, 0066-0068. The map provides user actual positions with avatars in the virtual world. Thus the distance are updated and changed upon the user moving to a different location and position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate having avatars positioned based on actual distance or locations of the user. The modification would place avatars on a virtual map and provide locations and location updates of the each user movements.   



8.	Claims 4, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241) in further view of Yang (US 2013/0241920).
	Regarding claim 4, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein the circuitry is further configured to determine a plurality of display positions of the plurality of avatars in the virtual space based on third information associated with communication services.  
	Yang teaches wherein the circuitry is further configured to determine a plurality of display positions of the plurality of avatars in the virtual space based on third information associated with communication services (see fig. 1-3, ¶ 0022-0025, 0027, 0030-0034, 0037-0047. The system provides interaction in a virtual reality or space in correlation with a social network. The information will provide position information of the user of the social network.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate position information based on third information (communication services). The modification would provide a social network system incorporated with the virtual world for user positioning in virtual space. 

	Regarding claim 5, Bar-Zeev, Mages and Lane the control device according to claim 4, wherein the communication services comprise social networking services (SNS) and social networking sites.  
	Yang teaches wherein the communication services comprise social networking services (SNS) and social networking sites, (see ¶ 0008. Yang discloses a social network website database which provides information associated with a user. Therefore this would be inherent of a social network service since the user is associated with a social networking data which links the user with other users in the social network.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate social networking service with virtual environment. The modification would provide the user to be linked to a service network that is in the social media realm for interaction in the virtual environment. 

(see fig. 7, ¶ 0052, 0054. The users wearing the external HMD are tracked and the movements are captured to animate an avatar that is controlled by the user. Thus multiple users would incorporate the same function when controlling each avatar per user.).  
Bar-Zeev, Mages and Lane do not teach third information of a position of each user.
Yang teaches third information of a position of each user (see fig. 1-3, ¶ 0022-0025, 0027, 0030-0034, 0037-0047. The system provides interaction in a virtual reality or space in correlation with a social network. The information will provide position information of the user of the social network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate position information based on third information (communication services). The modification would provide a social network system incorporated with the virtual world for user positioning in virtual space. 







s 6, 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241) in further view of Yang (US 2013/0241920) in further view Liu et al. (US 2010/0115426) in further view of Bills et al. (US 2015/0081800).
	Regarding claim 6, Bar-Zeev, Mages, Lane and Yang do not teach the control device according to claim 5, wherein the circuitry is further configured to; estimate a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of the SNS; and determine a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user in the virtual space, wherein the determination of the display position is based on the estimated level of intimacy of the first user with the second user.  
	Liu teaches wherein the circuitry is further configured to; estimate a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of the SNS; and determine a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user in the virtual space, wherein the determination of the display position is based on the estimated level of intimacy of the first user with the second user (see ¶ 0021. The system in positioning the avatars to a main avatar is automatic based relationships between members of the social network. The system automatically visually grouped or rearranged based on how a user classifies the relationships which is based on a geophysical proximity to the user. The social network disclosed by Liu would be inherent of a social network service (SNS) since the user is associated with a social networking data which links the user with other users in the social network).
	Liu discloses the relationship level of members of the social network and arrangement based on the relationship status in correlation with the social network.
	Liu does not disclose a social graph.
Bills teaches a social graph of SNS (see ¶ 0018. The system has a social networking service (SNS) in which incorporates a social graph of the user which represents a grouping of one or more contacts from the user’s social graph based on a level or type of relationships.). 
The combination of Bills to Liu would teach the feature in which the intimacy level (relationship) is associated with social graph of a social networking service. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages, Lane and Yang to incorporate avatar relationships which the system with automatically arrange the avatars in proximity to the main avatar. The modification would be to use a social graph of a social network of a user to position the avatars in proximity to the main user avatar.


Regarding claim 7, Bar-Zeev, Mages, Lane, Yang and Bills do not teach the control device according to claim 6, wherein the display position of the first avatar is closer to the second avatar among the plurality of avatars Page 4 of 20Application No. 16/800,266Reply to Office Action of March 24, 2020 based on the estimated level of intimacy that indicates that the first user has a deep intimacy with the second user.  
 (see ¶ 0021. The system in positioning the avatars to a main avatar is automatic based relationships between members of the social network. The system automatically visually grouped or rearranged based on how a user classifies the relationships which is based on a geophysical proximity to the user. The social network disclosed by Liu would be inherent of a social network service (SNS) since the user is associated with a social networking data which links the user with other users in the social network).
	Liu discloses the relationship level of members of the social network and arrangement based on the relationship status in correlation with the social network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages, Lane, Yang and Bills to incorporate avatar relationships which the system with automatically arrange the avatars in proximity to the main avatar. The modification would be to use a social graph of a social network of a user to position the avatars in proximity to the main user avatar.

Regarding claim 19, Bar-Zeev, Mages, Lane and Yang do not teach the control method according to claim 16, further comprising: estimate a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of the SNS; and determine a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user in the virtual space, wherein the determination of the 
	Liu teaches wherein the circuitry is further configured to; estimate a level of intimacy of a first user of the plurality of users with a second user of the plurality of users based on a social graph of the SNS; and determine a display position, of the plurality of display positions, of a first avatar corresponding to the first user with respect to a second avatar corresponding to the second user in the virtual space, wherein the determination of the display position of the first avatar is based on the estimated level of intimacy of the first user with the second user (see ¶ 0021. The system in positioning the avatars to a main avatar is automatic based relationships between members of the social network. The system automatically visually grouped or rearranged based on how a user classifies the relationships which is based on a geophysical proximity to the user. The social network disclosed by Liu would be inherent of a social network service (SNS) since the user is associated with a social networking data which links the user with other users in the social network).
	Liu discloses the relationship level of members of the social network and arrangement based on the relationship status in correlation with the social network.
	Liu does not disclose a social graph.
Bills teaches a social graph of SNS (see ¶ 0018. The system has a social networking service (SNS) in which incorporates a social graph of the user which represents a grouping of one or more contacts from the user’s social graph based on a level or type of relationships.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages, Lane and Yang to incorporate avatar relationships which the system with automatically arrange the avatars in proximity to the main avatar. The modification would be to use a social graph of a social network of a user to position the avatars in proximity to the main user avatar


10.	Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241) in further view Liu et al. (US 2010/0115426).
Regarding claim 8, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, the circuitry is further configured to display a first set of avatars among the plurality of avatars closer to the first avatar, based on a determination that a first set of 59SP352921 USO1 users of the plurality of users corresponding to the first set of avatars actively leave messages, and the first user is associated with the control device.  
	Liu teaches wherein a first avatar of the plurality of avatars corresponds to a first user of the plurality of users, the circuitry is further configured to display a first set of avatars among the plurality of avatars closer to the first avatar, based on a determination that a first set of 59SP352921 USO1 users of the plurality of users corresponding to the first (see fig .4, 9A-9B, ¶ 0027, 0054, 0070, 0081, 0083-0086. Avatars that are in conversation with another avatar (main user) would be arranged closer in proximity to the main avatar that is communication with. Thus leaving messages in which the main avatar will respond to.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate messaging between avatars and arranging the avatars closer in proximity based on which avatars are in conversation. The modification would place avatars in proximity to one another up active messaging between avatars. 


Regarding claim 11, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein the circuitry is further configured to: acquire privacy settings from an external device, wherein the external device registers the privacy settings for each user of the plurality of users based on user input; and control display of the plurality of avatars in the virtual space based on the privacy settings.  
Liu teaches wherein the circuitry is further configured to: acquire privacy settings from an external device, wherein the external device registers the privacy settings for each user of the plurality of users based on user input; and control display of the plurality of avatars in the virtual space based on the privacy settings (see fig. 2, 5, ¶ 0063, 0073-0075. A user can select preferences at a device interface. The preferences include privacy preferences in which a user can select limitation as to sharing information with other users (avatars).). 
.  



11.	Claims 12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 2012/0127284) in view of Mages et al. (US 2011/0169927) in further view of Lane et al. (US 2011/0009241) in further view of Rovira (US 2003/0005439).
	Regarding claim 12, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein the circuitry is further configured to: receive the output content from a content server; and determine a plurality of positions of the plurality of avatars in virtual space based on details of the received output content.  
	Rovira teaches receive the output content from a content server; and determine a plurality of positions of the plurality of avatars in virtual space based on details of the received output content (see ¶ 0040, 0044-0045. The users’ avatars are able to see the reaction of each other in live video projection upon their respective avatars in association with the content being viewed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate positions of avatars are in association with content event. The modification would have the avatars reactions in correlation to an event.   


	Regarding claim 14, Bar-Zeev, Mages and Lane do not teach the control device according to claim 1, wherein the circuitry is further configured to display the plurality of avatars, of the plurality of users, in the virtual space based on a situation in the output content.  
	Rovira teaches wherein the circuitry is further configured to display the plurality of avatars, of the plurality of users, in the virtual space based on a situation in the output content (see ¶ 0040, 0044-0045. The users’ avatars are able to see the reaction of each other in live video projection upon their respective avatars in association with the content being viewed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate positions of avatars are in association with content event. The modification would have the avatars reactions in correlation to an event.   


Regarding claim 17, Bar-Zeev, Mages and Lane do not teach the control method according to claim 16, further comprising: wherein the circuitry is further configured to: receive the output content from a content server; and determine a plurality of positions of the plurality of avatars in virtual space based on details of the received output content.  
	Rovira teaches wherein the circuitry is further configured to: receive the output content from a content server; and determine a plurality of positions of the plurality of avatars in virtual space based on details of the received output content (see ¶ 0040, 0044-0045. The users’ avatars are able to see the reaction of each other in live video projection upon their respective avatars in association with the content being viewed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bar-Zeev, Mages and Lane to incorporate positions of avatars are in association with content event. The modification would have the avatars reactions in correlation to an event.   



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651